DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 27 October 2021, with respect to the rejections of claims 1-12 and 14-22 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of newly-applied prior art.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 5, 6, 10, 11, 14, 16-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shakib (US-2018/0144547).
	Regarding claim 1:  Shakib discloses a method comprising: receiving three-dimensional (3D) information generated by a first 3D system, the 3D information including images of a scene and depth data about the scene, the images generated by cameras capturing respective views of the scene (fig 1(102), [0025], and [0028] of Shakib – multiple 2D image frames captured at difference orientations, heights and locations, and with depth data); identifying, using the depth data, first image content in the images associated with a depth value that satisfies a criterion (figs 9-10, [0090], and [0094] of Shakib – background and occluded data, based on depth value criteria); generating modified 3D information by applying first shading at the identified first image content (fig 11, [0090]-[0092], and [0095] of Shakib – shading based on occluded areas); making, using the modified 3D information, a 3D presentation that includes at least a portion of the respective views of the scene (fig 12, fig 13(1304), and [0098]-[0100] of Shakib); and identifying a hole in at least one of the images ([0088] of Shakib), wherein generating the modified 3D information comprises applying second shading at the hole ([0091] of Shakib – occlusion and shadow mapping for filling the hole).
	Regarding claim 2:  Shakib discloses the method of claim 1 (as rejected above), wherein the criterion includes that the first image content is beyond a predefined depth in the scene ([0088], and [0091]-[0094] of Shakib – if beyond depth range of what can be captured under the conditions).
	Regarding claim 5:  Shakib discloses the method of claim 1 (as rejected above), wherein the first shading is dependent on a depth value of the first image content ([0091] of Shakib – ‘apply a mixture of shadow mapping and the use of any available original scanned depth data as an occlusion map, to ensure that areas in novel views that may have not been visible from the viewpoint of the original scan are displayed using either colors from a different viewpoint or the underlying mesh textures’).
	Regarding claim 6:  Shakib discloses the method of claim 1 (as rejected above), wherein the criterion includes that the first image content is closer than a predefined depth in the scene (fig 13, [0090], [0094], and [0100] of Shakib – background and occluded data, based on depth value criteria, are beyond depth scan capabilities of the 3D capturing ([0090] and [0094]), but are revealed through processing (fig 13 and [0100]) and thus shown to be closer than the deepest definable depth).
	Regarding claim 10:  Shakib discloses a method comprising: receiving three-dimensional (3D) information generated by a first 3D system, the 3D information including images of a scene and depth data about the scene, the images generated by cameras capturing respective views of the scene (fig 1(102), [0025], and [0028] of Shakib – multiple 2D image frames captured at difference orientations, heights and locations, and with depth data); identifying, using the depth data, first image content in the images associated with a depth value that satisfies a criterion (figs 9-10, [0090], and [0094] of Shakib – background and occluded data, based on depth value criteria); generating modified 3D information by applying first shading at the identified first image content (fig 11, [0090]-[0092], and [0095] of Shakib – shading based on occluded areas); and making, using the modified 3D information, a 3D presentation that includes at least a portion of the respective views of the scene (fig 12, fig 13 (1304), and [0098]-[0100] of Shakib); wherein the scene contains an object in the images and a first portion of the object has a greater depth value in the depth data than a second portion of the object (fig 2, fig 11, [0091]-[0092], and [0095] of Shakib – first portion of the object with greater depth value is occluded/shaded portion), and wherein generating the modified 3D information further comprises applying second shading at a portion of the images where second image content corresponding to the second portion is located ([0091]-[0092] of Shakib).
	Regarding claim 11:  Shakib discloses the method of claim 10 (as rejected above), wherein applying the second shading comprises selecting the portion of the images based on a portion of a display for presentation of the images (fig 10 and [0093]-[0094] of Shakib – portion of sparse 3D mesh 1001 selected and expanded for display 1002, and then additional color data included to provide better context).
	Regarding claim 14:  Shakib discloses the method of claim 1 (as rejected above), wherein generating the modified 3D information further comprises hiding a depth error in the 3D information ([0088]-[0089] of Shakib – depth error in 3D information creates holes).
	Regarding claim 18:  Shakib discloses the method of claim 1 (as rejected above), further comprising providing the modified 3D information to a second 3D system (fig 14(1438) and [0107]-[0108] of Shakib – all information (which would include the modified 3D information) can be sent to remote computers).
	Regarding claim 16:  Shakib discloses the method of claim 18 (as rejected above), further comprising stereoscopically presenting the modified 3D information at the second 3D system ([0081] and [0108] of Shakib – remote computers can receive the modified 3D information ([0108]), including virtual reality headsets which display the 3D data stereo-scopically ([0081])), wherein the first image content has the first shading (fig 11, [0090]-[0092], and [0095] of Shakib – shading based on occluded areas).
Regarding claim 17:  Shakib discloses the method of claim 16 (as rejected above), wherein stereoscopically presenting the modified 3D information comprises additively rendering the images (fig 13(1304) and [0100] of Shakib – generates composite view).
	Regarding claim 19:  Shakib discloses a system (fig 4 and [0011] of Shakib) comprising: cameras (fig 4(404) and [0039]-[0040] of Shakib); a depth sensor ([0040] of Shakib – stored software used to determine depth from image data taken at different locations and orientations); and a three-dimensional (3D) content module (fig 4(406) and [0041]-[0042] of Shakib) having a processor executing instructions stored in a memory (fig 4 (418,420) and [0035] of Shakib), the instructions causing the processor to: (1) identify, using depth data included in 3D information ([0028] of Shakib), first image content in images of a scene included in the 3D information (figs 9-10, [0090], and [0094] of Shakib – background and occluded data), the images generated by the cameras capturing respective views of the scene (fig 1(102), [0025], and [0028] of Shakib – multiple 2D image frames captured at difference orientations, heights and locations, and with depth data), the first image content identified as being associated with a depth value that satisfies a criterion (figs 9-10, [0090], and [0094] of Shakib – background and occluded data, based on depth value criteria), (ii) generate modified 3D information by applying first shading at the identified first image content (fig 11, [0090]-[0092], and [0095] of Shakib – shading based on occluded areas), (iii) identify a hole in at least one of the images ([0088] of Shakib), wherein generating the modified 3D information comprises applying second shading at the hole ([0091] of Shakib – occlusion and shadow mapping for filling the hole), and (iv) make, using the modified 3D information, a 3D presentation that includes at least a portion of the respective views of the scene (fig 12, fig 13 (1304), and [0098]-[0100] of Shakib).
Regarding claim 21:  Shakib discloses the system of claim 19 (as rejected above), wherein the scene contains an object in the images and a first portion of the object has a greater depth value than a second portion of the object (fig 2, fig 11, [0091]-[0092], and [0095] of Shakib – first portion of the object with greater depth value is occluded/shaded portion), and wherein generating the modified 3D information further comprises applying second shading at a portion of the images where second image content corresponding to the second portion is located ([0091]-[0092] of Shakib).
	Regarding claim 22:  Shakib discloses the method of claim 10 (as rejected above), further comprising identifying a hole in at least one of the images ([0088] of Shakib), wherein generating the modified 3D information comprises applying third shading at the hole ([0091] of Shakib – occlusion and shadow mapping for filling the hole).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7.	Claims 3, 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shakib (US-2018/0144547) in view of Nguyen (US-2012/0051631).
	Regarding claim 3:  Shakib discloses the method of claim 2 (as rejected above).  Shakib does not disclose wherein applying the first shading comprises causing the first image content to be rendered as black.
	Nguyen discloses wherein applying the first shading comprises causing the first image content to be rendered as black (fig 6 and [0045] of Nguyen – ‘background (BG) in black’).
	Shakib and Nguyen are analogous art because they are from the same field of endeavor, namely 3D digital image data rendering using depth values and shading.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to cause the first image content to be rendered as black, as taught by Nguyen.  The motivation for doing so would have been to provide a distinct, well-defined background, which improves overall processing and viewing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shakib according to the relied-upon teachings of Nguyen to obtain the invention as specified in claim 3.
	Regarding claim 4:  Shakib in view of Nguyen discloses the method of claim 3 (as rejected above), wherein use of the predefined depth, and applying the first shading, comprises causing a background of the images to be rendered as black (fig 6 and [0045] of Nguyen).  Shakib and Nguyen are combined for the reasons set forth above with respect to claim 3.
	Regarding claim 12:  Shakib discloses the method of claim 11 (as rejected above).  Shakib does not disclose wherein the object comprises a person, the first portion of the object 
	Nguyen discloses wherein the object comprises a person, the first portion of the object comprises a face of the person, the second portion of the object comprises a torso of the person, and the portion of the display comprises a bottom of the display (figs 3-9, [0045], and [0057]-[0058] of Nguyen – displaying person object, with face and torso portions, at the bottom of the display).
	Shakib and Nguyen are analogous art because they are from the same field of endeavor, namely 3D digital image data rendering using depth values and shading.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have the object comprise a person, the first portion of the object comprise a face of the person, the second portion of the object comprise a torso of the person, and the portion of the display comprise a bottom of the display, as taught by Nguyen.  The motivation for doing so would have been to provide an effective means for person-to-person 3D video communication, which is a desirable application for users.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shakib according to the relied-upon teachings of Nguyen to obtain the invention as specified in claim 12.

8.	Claims 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shakib (US-2018/0144547) in view of Chuang (US-2018/0012407).
	Regarding claim 7:  Shakib discloses the method of claim 1 (as rejected above), wherein the scene contains an object in the images (fig 11 and [0095] of Shakib).  Shakib does not disclose wherein generating the modified 3D information further comprises determining a 
	Chuang discloses wherein generating the modified 3D information further comprises determining a surface normal for second image content of the object, and applying second shading at the second image content based on the determined surface normal ([0143] of Chuang – ‘Contributions from non-occluded images can be weighted by respective dot products of camera orientations and surface normals.’).
	Shakib and Chuang are analogous art because they are from the same field of endeavor, namely 3D digital image data rendering using depth values and shading.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine a surface normal for second image content of the object, and apply second shading at the second image content based on the determined surface normal, as taught by Chuang.  The motivation for doing so would have been to accentuate the 3D/perspective effect, thus providing a better display output to the user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shakib according to the relied-upon teachings of Chuang to obtain the invention as specified in claim 7.
	Regarding claim 8:  Shakib in view of Chuang discloses the method of claim 7 (as rejected above), wherein applying the second shading comprises determining a dot product between the surface normal and a camera vector, and selecting the second shading based on the determined dot product ([0143] of Chuang).  Shakib and Chuang are combined for the reasons set forth above with respect to claim 7.
	Regarding claim 20:  Shakib discloses the system of claim 19 (as rejected above), wherein the scene contains an object in the images (fig 11 and [0095] of Shakib).  Shakib does 
	Chuang discloses wherein generating the modified 3D information further comprises determining a surface normal for second image content of the object, and applying second shading at the second image content based on the determined surface normal ([0143] of Chuang – ‘Contributions from non-occluded images can be weighted by respective dot products of camera orientations and surface normals.’).
	Shakib and Chuang are analogous art because they are from the same field of endeavor, namely 3D digital image data rendering using depth values and shading.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to determine a surface normal for second image content of the object, and apply second shading at the second image content based on the determined surface normal, as taught by Chuang.  The motivation for doing so would have been to accentuate the 3D/perspective effect, thus providing a better display output to the user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shakib according to the relied-upon teachings of Chuang to obtain the invention as specified in claim 20.

9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shakib (US-2018/0144547) in view of Chuang (US-2018/0012407), and in further view of Brabec (US-2011/0181590).
	Regarding claim 9:  Shakib in view of Chuang discloses the method of claim 7 (as rejected above).  Shakib in view of Chuang does not disclose wherein applying the second 
	Brabec discloses wherein applying the second shading comprises fading the second image content to black based on the second image content facing away in the images ([0009] of Brabec – ‘The so-called "fogging" for instance is commonly applied to make the color of an object fading for example to white or black towards the background.’).
	Shakib and Chuang are analogous art because they are from the same field of endeavor, namely 3D digital image data rendering using depth values and shading.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to fade the second image content to black based on the second image content facing away in the images, as taught by Brabec.  The motivation for doing so would have been to achieve a better sense of depth.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shakib further according to the relied-upon teachings of Chuang to obtain the invention as specified in claim 9.

10.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shakib (US-2018/0144547) in view of Seto (US-4,879,598).
	Regarding claim 15:  Shakib discloses the method of claim 14 (as rejected above).  Shakib does not disclose wherein the depth data is based on infrared (IR) signals returned from the scene, and wherein generating the modified 3D information comprises applying second shading proportional to a strength of the IR signals.
	Seto discloses wherein the depth data is based on infrared (IR) signals returned from the scene, and wherein generating the modified 3D information comprises applying second shading (fig 1; figs 5-6; column 3, lines 16-29; and column 4, lines 5-11 of Seto).
	Shakib and Seto are analogous art because they are from similar problem solving areas, namely effective shading correction for 3D image data.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to base the depth data on infrared (IR) signals returned from the scene, and apply second shading proportional to a strength of the IR signals, as taught by Seto.  The motivation for doing so would have been to obtain more accurate shading using the more accurate depth determination of IR signals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Shakib according to the relied-upon teachings of Seto to obtain the invention as specified in claim 15.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES A THOMPSON/Primary Examiner, Art Unit 2616